   Case 8:19-cv-01290-DMG-FFM Document 8 Filed 07/05/19 Page 1 of 2 Page ID #:386




                                                                                                     JS-6



                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

ARMIN ABAZARI,et al.,                                         CASE NUMBER

                                                                             SACV 19-1290 DMG(FFMx)
                                                PLAINTIFFS)
                                v.
UNITED STATES DEPARTMENT OF EDUCATION,et
                                                                         ORDER RE REQUEST TO PROCEED
al.,
                                                                              IN FORMA PA UPERIS
                                              DEFENDANTS)



IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.



          Date                                                  United States Magistrate Judge


IT IS RECOMMENDED that the Request to Proceed In Forma Pauperis he DENIED for the following reason(s):

          ~ Inadequate showing ofindigency                          ~ District Court lacks jurisdiction
          ~ Legally and/or factually patently frivolous             ~ Immunity as to See attachment.
          ~ Other: See attachment.


         Comments:
         See attachment.




               ate
                                     ~~~~                         United.States    agistrate Judge


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby:
          ~ GRANTED
          X     DENIED (see comments above). IT IS FURTHER ORDERED that:
                     ~ Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
                     ~
                     X This case is hereby DISMISSED immediately.
                     ~ This case is hereby REMANDED to state court.


          July 5, 2019
          Date                                                    United States District Judge

CV-73(08/16)                            ORDER RE REQUEST TO PROCEED INFORMA PAUPERIS
Case 8:19-cv-01290-DMG-FFM Document 8 Filed 07/05/19 Page 2 of 2 Page ID #:387




                                ATTACHMENT
           Armin Abazari v. United States Department ofEducation, et al.
                           8:19-cv-01290 DMG(FFMx)


        Plaintiff alleges that in order to(1)induce him to attend defendant Rosalind
 Franklin University of Medicine and Science("RFUMS"); and (2)incur
 educational debt to do so, defendants made false statements bearing on plaintiff's
 ability to obtain employment in his chosen field after graduation. Plaintiff made
 the same or similar allegations against RFLTMS and others in an Illinois state court
 action. His claims in that action were dismissed with prejudice. See Abazari v.
 Rosalind Franklin University ofMedicine and Science, et al., 40 N.E. 3d 264
(2015); Abazari v. Rosalind Franklin University ofMedicine and Science, et al.,
 2016 WL 6311338 (2016). Therefore, claim preclusion bars plaintiff's claims
 against RFUMS and its privities. Issue preclusion bars plaintiff's claims against
 all other defendants to the extent they are based on the same alleged false
 statements. As well, the Rooker-Feldman doctrine bars plaintiff s challenges to
 the judgment in the state court action.

        Plaintiff's claims suffer from additional infirmities. He does not have a
 private right of action under the wire fraud, peonage, and involuntary servitude
 statutes; his peonage and involuntary servitude claims are frivolous, as are his
 allegations of conspiracy; the alleged wrongs do not implicate his constitutional
 rights; and the Eleventh Amendment bars his claims against the state of Illinois.
 Furthermore, the United States has not waived its sovereign immunity under the
 statutes in question, and it cannot be sued under the Federal Tort Claims Act for
 claims arising out of misrepresentation or deceit, 28 U.S.C. § 2680(h).

      Finally, the foregoing deficiencies are not curable by amendment.
 Accordingly, leave to file informa pauperis is denied and this action is dismissed.
